       Case 1:19-cv-06059-RA-BCM Document 35 Filed 04/23/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CHEUNG SHAN LI, et al.,
                                                                                          04/23/2020
            Plaintiffs,
       -against-                                    19-CV-6059 (RA) (BCM)
U.S. JEWELRY HOUSE, LTD., et al.,                   ORDER
            Defendants.

BARBARA MOSES, United States Magistrate Judge.

       For the reasons stated on the record during the April 23, 2020 telephonic conference, it is
hereby ORDERED that:

       The parties shall serve their requests for production of documents and any interrogatories
(in compliance with Local Rule 33.3(a)) no later than May 7, 2020.

        Judge Moses will conduct a further status conference on June 15, 2020, at 11:00 a.m. In
advance of the conference, and no later than June 8, 2020, the parties shall submit a joint letter
updating the Court on the progress of discovery and identifying any discovery or scheduling
disputes that require judicial resolution. In the event of such disputes, the joint letter shall
succinctly state the parties’ respective positions, without extended argument, and shall include,
as attachments, copies of the disputed discovery demands and/or responses, in compliance with
Moses Indiv. Prac. § 2(b). It is the Court's practice, where possible, to decide discovery disputes
at conference, based upon the parties' joint letter and such argument as may be presented at the
conference.

       The close of fact discovery remains July 27, 2020 (see Dkt. Nos. 30, 31.)

       Dated: New York, New York
              April 23, 2020

                                             SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge
